DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 9, 10, and 12-20, in the reply filed on 6/28/22 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the Examiner to examine both inventions described in the Election Requirement. This is not found persuasive because the present application is a national stage application filed under 35 U.S.C. 371. U.S. national stage applications (which entered the national stage from international applications after compliance with 35 U.S.C. 371) are subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499 (effective May 1, 1993)” (see MPEP 1896 (IV)). Therefore, MPEP §803 does not apply to national stage applications. An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (please see 37 CFR 1.475  and MPEP 1850).	In the present case, the claimed technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Furui et al. (JP 2010-122560, “Furui” a machine translation copy of which is of record, submitted 3/27/20 and which will be referred to as the citation copy) in view of Horie et al. (US 2009/0246415, “Horie”).  Furui teaches an anti-glare film having a ratio R/V of a scattered specular reflection intensity R to a total V of scattered reflection intensity being from 0.01 to 0.12 consistent with the claimed testing methods (e.g., [0010], [0012]). While Furui fails to specifically teach the absolute value of a chromaticity b” of transmitted light being 3 or less, in the same field of endeavor of antiglare films ([0002], [0003]), Horie teaches to adjust the value of the chromaticity b* of an antiglare film to -2.3 to -0.6 in order to effectively neutralize any reflected light’s chromaticity when the film is to be used in a display device (Horie, e.g., [0164] [0165]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the chromaticity value of the antiglare film of Furui to within the above range in order to effectively neutralize any reflected light’s chromaticity when the film is to be used in a display device (Horie, e.g., [0164] [0165]).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6, 9, 10, and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furui et al. (JP 2010-122560, “Furui” a machine translation copy of which is of record, submitted 3/27/20 and which will be referred to as the citation copy) in view of Horie et al. (US 2009/0246415, “Horie”).
Regarding claim 1, Furui teaches an anti-glare film having a ratio R/V of a scattered specular reflection intensity R to a total V of scattered reflection intensity being from 0.01 to 0.12 consistent with the claimed testing methods (e.g., [0010] - [0012]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	While Furui fails to specifically teach the absolute value of a chromaticity b” of transmitted light being 3 or less, in the same field of endeavor of antiglare films ([0002], [0003]), Horie teaches to adjust the value of the chromaticity b* of an antiglare film to -2.3 to -0.6 in order to effectively neutralize any reflected light’s chromaticity when the film is to be used in a display device (Horie, e.g., [0164] [0165]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the chromaticity value of the antiglare film of Furui to within the above range in order to effectively neutralize any reflected light’s chromaticity when the film is to be used in a display device (Horie, e.g., [0164] [0165]).
Regarding claim 2, Furui additionally teaches that the antiglare laminate or film includes a transparent substrate layer ([0008], [0013]) and an antiglare layer on one side of the substrate layer and includes polymer particles and a curable resin precursor component ([0016], [0026], [0022], [0023]).
Regarding claim 3, Furui additionally teaches that the particles in the resin layer may settle or separate and thus may be considered to undergo “liquid phase spinodal decomposition” (that is, the particles and resin may be considered to be a single phase and upon separation may be considered to be two phases; see [0022] – [0025]).
Regarding claim 4, Furui additionally teaches that the particles may be made of an acrylic polymer (e.g., [0022]).
Regarding claim 5, Furui additionally teaches that the curable resin may be, for example, a polyester (meth)acrylate ([0026], [0027]). 
Regarding claim 6, Furui additionally teaches that the curable resin may include silica nanoparticles (e.g., [0023]).
Regarding claim 9, Furui additionally teaches that the antiglare film may be used in a display device (and therefore teaches a display device using the antiglare film, see e.g., [0002]).
Regarding claim 10, while Furui fails to specifically teach that the type of display the antiglare film may be used on may be a liquid crystal display or an organic luminescent display, Horie teaches that such displays are known and that antiglare films are useful when used in conjunction with them (Horie, [0203]). It therefore would have been obvious to have applied the antiglare film of modified Furui to an LCD or OLED type display in order to impart antiglare functionality to displays of those types (Horie, [0203]). 
Regarding claim 12, Furui additionally teaches that the particles may be made of an acrylic polymer (e.g., [0022]).
Regarding claims 13 and 14, Furui additionally teaches that the curable resin may be, for example, a polyester (meth)acrylate ([0026], [0027]).
Regarding claims 15-17, Furui additionally teaches that the curable resin may include silica nanoparticles (e.g., [0023]).
Regarding claims 18-20, Furui additionally teaches that the antiglare film may be used in a display device (and therefore teaches a display device using the antiglare film, see e.g., [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782